Citation Nr: 1502531	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-11 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to May 1, 2007, and in excess of 80 percent on and after May 1, 2007, for service-connected bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

3.  Whether new and material evidence has been received to reopen the claim of service connection for chest pains. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for tinnitus and assigned an initial 10 percent disability rating, and granted an increased disability rating of 10 percent for the service-connected bilateral hearing loss.  This matter also comes on appeal from a January 2006 rating decision of the RO which, in pertinent part, declined to reopen the previously denied issue of service connection for chest pain.

The RO, in a June 2008 rating decision, granted an increased disability rating of 80 percent for the service-connected bilateral hearing loss effective October 10, 2007.  In a subsequent March 2009 rating decision, the RO granted an earlier effective date of May 1, 2007 for the grant of the 80 percent disability rating for bilateral hearing loss.

The Board has not only reviewed the Veteran's physical claims files but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On a VA Form 9 dated April 2009, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC (Central Office hearing).  A November 7, 2014 notice was mailed to the Veteran informing him that a Central Office hearing was scheduled for 1:00 p.m. on December 18, 2014.  VA received a letter from the Veteran dated November 26, 2014 requesting that, due to an unavoidable conflict, either his Central Office hearing be rescheduled to a date in January, or that a videoconference hearing be scheduled at the RO for some date in the future.  Subsequently, on December 10, 2014, VA received a letter from the Veteran's representative clarifying that the Veteran would prefer that a videoconference hearing be scheduled at the RO.

An appellant or his representative may request a change in the hearing date, in writing, within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. 
§ 20.702(c)(1) (2014).  The grounds for the request need not be stated.  Id.  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. 
§ 20.702(c)(2).  As the Veteran's letter requesting that his hearing be rescheduled was dated November 26, 2014, which was more than two weeks prior to the scheduled hearing date and within 60 days of the November 7, 2014 hearing notice, the Board will remand this case to schedule the Veteran for a Board videoconference hearing.  Because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Board videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




